EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly allowed claims were restricted from the claims in parent application US Serial No. 15/550,110, now US Patent Serial No. 10,688,171, so no double patenting rejection applies.
The Declaration under 37 CFR 1.32 by Rodolfo Vicetti Miguel obviated the closest prior art as submitted in the parent application Mansour et al (WO 2013/049941 A1) in view of Massari et al (Infect, immun. Jan 2013. 81 (1): 303-310} further in view of Schoelhorn (DE 19954514 A1).  A copy which is provided in the instant application.  
	Further, the claims were amended to comprise a whole, inactivated Chlamydia spp. bacterium, and not a protein, peptide, or fragment thereof. Mansour simply discloses that adjuvants that activate or increase TLR or TLR2 activity can be used, and does not suggest or mention the use of a cellular vaccine, much less that the cellular vaccine comprises APCs formed from exposure to Chlamydia, or that the platform is done in vitro or ex vivo. In an attempt to make up for this deficiency, the Examiner then cites Massari. Massari discloses that purified, detergent-free major outer membrane protein (MOMP) derived from Chlamydia is able to signal via TLR2 in vitro in TLR-overexpressing cells and TLR2-competent human reproductive tract epithelial cell lines. Schoellhorn is cited for its teaching regarding ex vivo processes for activating immune cells from a subject for subsequent reintroduction in the subject to treat a disease. Schoellhorn doesn’t mention the use of Chlamydia at all.
Chlamydia spp. bacterium in a platform to create a cellular vaccine. Specifically, neither Mansour nor Schellhorn mention Chlamydia at all. Massari discloses that purified, detergent-free MOMP derived from Chlamydia is able to signal via TLR2 in vitro in TLR-overexpressing cells and TLR2-competent human reproductive tract epithelial cell lines. It is noted that MOMP is a single protein derived from Chlamydia.
Surprisingly, using Applicants teach that whole, inactivated Chlamydia is much more effective than using it with a fraction of Chlamydia, such as MOMP (as disclosed in Massari). Inventor Rodolfo Vicetti Miguel provides a 1.132 Declaration, which is submitted herewith, which provides evidence of this. As can be seen in Figures 1 and 2 (Exhibit B) of the 1.132 Declaration, it is shown that infectious or inactivated whole C. trachomatis elementary bodies (EB) or reticulate bodies (RB) are capable of inducing robust proliferation of human and mouse B cells in vitro. To determine if fractions of the whole bacterium could display similar biological activity, lysates were prepared using sarkosyl and separated the soluble (Chlamydia lysate) and insoluble (Chlamydial outer membrane complex, COMC) fractions, as described in Caldwell et al. (Exhibit C) and Sun et al. (Exhibit D). Of note, the latter is a fraction enriched in major outer membrane protein (MOMP) (Caldwell et al., Sun et al. and Liu et al (Exhibit E)), and is used as the source material to purify MOMP by Massari et al.
The ability to induce mouse B cell proliferation of one type of whole Chlamydia particle (i.e. Chlamydia EB) and of 2 fractions prepared from them, Chlamydia EB. In fact, the activity of the fractions is approximately 25,000 to 50,000 times less than that of Chlamydia EB. Furthermore, when one of these fractions was used to stimulate human B cells almost no activity was observed, while Chlamydia EB was able to induce robust B cell proliferation (Figure 2).
Taken together, Applicant’s data indicate that fractions of Chlamydia particles, such as MOMP, cannot induce efficient B cell proliferation probably due to loss of certain factors and/or of structural arrangements that are disrupted by sarkosyl treatment, which are needed for the activation of B cells. Even COMCs that are enriched in MOMP, which they have shown is required to induce B cell activation, cannot efficiently activate human or mouse B cells. Based on these amendments and arguments, Applicant submits that none of Massari, Mansour or Schoellhom, either alone or together, teach or suggest the claims as presently amended. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        8/6/21